Citation Nr: 1532142	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-22 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran had active service from October 1998 to August 2003. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Board remanded this matter to the RO to obtain a VA examination and medical opinion to address the likelihood of a direct relationship between hypertension and service, as well as between hypertension and a service-connected disability (PTSD).  In June 2014, the Board denied the Veteran's claim.  That decision was heavily influenced by a June 2012 VA examination report.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the Board decision and remanded it for compliance with a Joint Motion for Remand (JMR) that had found the June 2012 opinion inadequate for rating purposes.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the aforementioned JMR, the June 2012 VA examination report was insufficient as to each prong of secondary service connection.  Per the document, the VA examiner failed to provide adequate rationale to support her medical opinions with respect to both the causation and aggravation elements of this theory of entitlement.  

As to the first, causation, the examiner opined that hypertension was less likely than not proximately due to, or the result of, the Veteran's service-connected PTSD.  In support, the examiner stated that, although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, she was not aware of any medical literature that substantiated a claim that PTSD could permanently elevate blood pressure.  Per the JMR, the examiner failed to include any discussion of the specific nature of the Veteran's chronic PTSD symptoms (which the JMR found significant, because the Veteran had reported that his chorionic PTSD symptoms occurred on a weekly to daily basis, and the examiner herself stated that acute phases of mental disease and stress could temporarily elevate blood pressure).  Further, the Veteran specifically referenced treatise evidence, to include evidence that VA has recognized, that is relevant to the examiner's statement that medical literature would not substantiate such a claim.  See Brief, May 28, 2014, see also http://www.ptsd.va.gov/index.asp.

As to aggravation, the JMR indicated that the examiner's opinion was conclusory, lacking any supporting rationale, when she determined that the preponderance of the medical evidence did not support the aggravation of hypertension beyond its natural progression by the Veteran's PTSD.  Further, the JMR noted that the examiner applied the incorrect legal standard in her use of "preponderance of the evidence" as opposed to "at least as likely as not."

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA psychiatric opinion.  If an opinion cannot be provided without an examination, one should be scheduled.  The examiner is requested to answer the following questions: 

a) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by a service connected disability (to specifically include PTSD).  Why or why not?

In forming an opinion, the examiner must discuss the specific nature of the Veteran's PTSD symptoms, to include the Veteran's report that he experiences PTSD symptoms on a weekly to daily basis.  

The examiner should also specifically reference the treatise evidence submitted by the Veteran which demonstrates a possible relationship between chronic PTSD and hypertension, to include evidence that VA has recognized.  The examiner must review the May 28, 2014, Brief, as well as the following page on the VA website:  http://www.ptsd.va.gov/index.asp, which was referenced by the Veteran's Brief.

b) Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated  (i.e. permanently made worse) by any service-connected disability (to include PTSD).  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




